FILED
                             NOT FOR PUBLICATION                            MAR 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 EARNEST CASSELL WOODS, II,                       No. 07-15589

               Petitioner - Appellant,            D.C. No. CV-04-02245-LKK

   v.
                                                  MEMORANDUM *
 TOM L. CAREY,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence K. Karlton, District Judge, Presiding

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        California state prisoner Earnest Cassell Woods, II appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition

challenging a prison disciplinary proceeding. We have jurisdiction pursuant to 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
U.S.C. § 2253, and we affirm.

       Woods contends that the district court erred by dismissing his petition for

lack of jurisdiction. This contention lacks merit because Woods has not

demonstrated that the expungement of his disciplinary violation is likely to

accelerate his release from prison. See Ramirez v. Galaza, 334 F.3d 850, 859 (9th

Cir. 2003).

       AFFIRMED.




AK/Research                               2                                    07-15589